ICJ_068_ContinentalShelf_LBY_MLT_1984-03-21_JUD_01_IN_09_FR.txt. 148

OPINION DISSIDENTE DE SIR ROBERT JENNINGS
[Traduction]

1. Je regrette de ne pouvoir me rallier à la décision de ne pas autoriser
l'Italie à intervenir dans la présente espèce. Je souscris pleinement à l’idée
de la Cour que le droit d'intervenir doit s’entendre sous réserve du principe
du fondement consensuel de la compétence de la Cour. Par conséquent, je
puis aussi accepter de façon générale l’idée que l’Italie ne doit pas pouvoir,
sous le couvert d’une intervention, saisir la Cour « d’un différend entre
l'Italie, d’une part, et la Libye et Malte ou chacun de ces Etats pris
séparément, d’autre part, sans le consentement de ces derniers » (para-
graphe 41 de l'arrêt). Mais je ne puis admettre que, partant de là, on refuse
à l'Italie l'autorisation d'intervenir pour protéger ses intérêts d’ordre juri-
dique, car ceux-ci, risquant d’ores et déjà d’être directement en jeu dans le
litige que la Libye et Malte ont porté devant la Cour par compromis,
peuvent se trouver en cause dans l’arrêt qui tranchera ce différend.

2. C’est le principe même de la compétence consensuelle qui, même en
l'absence d’un lien juridictionnel ou de tout autre consentement des parties
principales, fait qu’une forme limitée d’intervention doit être possible
lorsque le litige entre ces parties concerne un objet sur lequel un Etat tiers a
des droits qui se trouvent en jeu et auxquels il peut donc être porté atteinte
dans le procès. Faute d’un lien juridictionnel, en effet, cet Etat tiers ne peut
protéger ses intérêts en invoquant l’article 40, paragraphe 1, du Statut. Et
pourtant, l'instance principale ne doit pas avoir pour résultat que la Cour
exerce sa compétence sur une question qui mette en jeu les droits subs-
tantiels de l'Etat tiers, surtout en son absence, si celui-ci désire intervenir.
Ce caractère inacceptable d’une compétence exercée malgré l'existence
d’un intérêt substantiel d’un Etat tiers dans l’objet même du différend,
alors que cet Etat n’est pas devant la Cour, est fort bien illustré par l'affaire
de l’Or monétaire pris à Rome en 1943 (C.I.J. Recueil 1954, p. 19). lest vrai
que dans cette affaire l’intérêt juridique de l'Etat tiers — l’Albanie — avait
été porté devant la Cour par les termes mêmes du compromis, qui invitait
aussi cet Etat à présenter à la Cour une requête à fin d'intervention, faculté
dont il n’usa pas. Mais, en l’absence de l’Albanie, la Cour refusa de statuer
sur les intérêts que les trois Etats estant devant la Cour pouvaient avoir
concernant l’objet du litige.

3. Ainsi, lorsqu'un Etat qui n'est pas partie à Pinstance possède des
droits afférents à l’objet du différend, le fait que le consentement soit
indispensable pour que la Cour puisse exercer sa compétence joue dans les
deux sens. De ce dilemme, la Cour peut se libérer de plusieurs façons, selon
les circonstances de l’affaire. Une solution possible est de refuser purement
et simplement d’exercer cette compétence, comme dans l’affaire de l’Or

149
PLATEAU CONTINENTAL (OP. DISS. JENNINGS) 149

monétaire. Une autre attitude consiste à omettre de la décision l'élément
qui met, ou peut mettre en cause, l'intérêt de l'Etat tiers ; cependant,
comme on le verra plus loin, il ne suffit pas toujours pour cela d’invoquer
l’article 59 du Statut. Mais une autre solution est certainement possible :
c’est une intervention où la participation de l'Etat intervenant est stricte-
ment limitée à la démonstration et à la sauvegarde de ses droits, tels qu'ils
sont effectivement mis en jeu dans l'instance principale. Et c’est à la
lumière de la nécessité de cette intervention stricte — nécessité qu’impose le
principe du consentement lui-même — qu’il convient de considérer la
signification de l’article 62 du Statut.

L'ARTICLE 62 DU STATUT

4. L'article 62 du Statut de la Cour se lit comme suit :

« 1. Lorsqu'un Etat estime que, dans un différend, un intérêt d’or-
dre juridique est pour lui en cause, il peut adresser à la Cour une
requête, à fin d'intervention.

2. La Cour décide. »

Cet article impose donc deux conditions, et deux conditions seulement, à
l'Etat désireux d’intervenir : tout d’abord, il faut qu’il estime que, « dans
un différend, un intérêt d’ordre juridique est pour lui en cause » ; et, en
second lieu, que la Cour l’autorise pour ce motif à intervenir.

5. Je n’évoquerai pas ici la genèse ni les travaux préparatoires de l’ar-
ticle 62, que M. Oda a retracés de façon claire et convaincante dans son
opinion individuelle sur la requête de Malte à fin d'intervention dans
l'affaire du plateau continental entre la Tunisie et la Libye (C.L.J. Recueil
1981, p. 23). Toutefois, le libellé de l’article répond parfaitement à l’hy-
pothèse d’une intervention strictement limitée à l’objet de l'instance prin-
cipale et aux questions qui y sont évoquées, et on se trouve donc dans
une situation où, comme je le disais plus haut, c’est le principe même du
consentement qui veut qu’une intervention ainsi restreinte reste possible.
Lorsque l'instance principale est portée devant la Cour en vertu d’un
compromis, la portée de cette intervention sera définie par le compromis
lui-même. Si donc l'intervention dans la présente espèce était limitée à la
sauvegarde des intérêts italiens d’ordre juridique qui avaient déjà été mis
en jeu par le compromis, et qui pouvaient donc être mis « en cause » dans le
différend, elle devait être autorisée, même en l'absence d’un lien juridic-
tionnel ou de tout autre consentement de la part des Parties principales. Je
ne vois pas pourquoi, si À et B se contestent la propriété d’un objet que
j'estime en fait m’appartenir, je devrais me tenir coi, sans qu’il me soit
permis d’avertir officiellement la Cour de ce que je considère comme mes
droits, tels qu’ils me paraissent être en cause dans le différend. Les pou-
voirs de la Cour devant une telle intervention sont une autre question, sur
laquelle je reviendrai ; maïs il ne me paraît pas douteux que ce type
d'intervention, limitée mais nécessaire, soit conforme à l’esprit de l’ar-
ticle 62.

150
PLATEAU CONTINENTAL (OP. DISS. JENNINGS) 150

6. Cette conclusion ne préjuge pas de la question de savoir si un genre
d'intervention beaucoup plus large, proche de l’acception de ce terme en
droit interne, est possible sur la base de l’article 62. La Cour n’avait pas à se
prononcer sur cette question dans la présente espèce, car tel n’était pas le
genre d’intervention que recherchait l’Italie. Mais ce qui paraît incontes-
table — et je puis ici me rallier avec ce qui semble être l’avis de la Cour —
c’est que, même en vertu de l’article 62, si ’intention de l’Etat qui demande
à intervenir est d’ester en qualité de véritable tierce partie à l’affaire et
d’intenter en réalité une action nouvelle et différente contre l’une ou l’autre
des parties originaires, ou contre les deux, cette intervention ne doit pas
être autorisée, sauf si les parties principales y ont consenti d’une façon ou
d’une autre. Sans cela, un Etat qui n’aurait pas la possibilité d’introduire
une instance contre son adversaire en invoquant l’article 40, paragraphe 1,
du Statut pourrait profiter de ce que cet adversaire se trouve en procès avec
un autre Etat pour essayer d’intenter sa propre action par le biais de
l'intervention. Ce serait là violer le principe fondamental de la compétence
consensuelle, et d’une manière qui ferait du recours à la Cour une entre-
prise hérissée d’embiches.

7. La Cour semble être d’avis que, dans sa requête, I’Italie s’est en effet
égarée vers cette conception élargie de l’intervention, et cherchait à greffer
sur l'instance principale des questions distinctes, concernant son propre
plateau continental. Je reviendrai un peu plus loin sur cette question. Mais
il convient d’observer ici que si, dans son argumentation, l'Italie a dépassé
les limites admissibles d’une intervention stricte, c’est précisément dans la
mesure où elle l’a fait qu’elle sera frustrée par la décision finale de la Cour
dans l'instance principale. Or le fait de demander trop n’entache pas en soi
de nullité la demande d'intervention, si celle-ci englobe son objet réel. La
requête maltaise de 1981 a été rejetée parce que Malte demandait trop peu
et se refusait à entrer directement dans le différend entre la Libye et la
Tunisie ; il serait regrettable que la Cour paraisse maintenant rejeter la
requête de l'Italie parce que celle-ci demande trop. Cela dit, tout dépend
évidemment de la nature des intérêts italiens d’ordre juridique sur lesquels
la requête est fondée, et qu’il convient donc de considérer à présent.

LES INTÉRÊTS ITALIENS D'ORDRE JURIDIQUE EN CAUSE
DANS LE DIFFÉREND

8. L’article 62 n’exige pas que Etat, au moment où il demande l’au-
torisation d'intervenir, démontre et définisse de façon précise les intérêts
qu’il estime être pour lui en cause dans le différend. Cela serait d’ailleurs
difficile, car l'intervention, dans la mesure où elle doit rester dans le cadre
des questions évoquées lors de l'instance principale, ne peut pas ne pas être
influencée par le déroulement des débats dans cette instance, qu'il s'agisse
de la suite de la procédure écrite ou des audiences. Et il eût été d’autant plus
désobligeant d’exiger de l’Italie une preuve aussi absolue des intérêts qui
sont pour elle en cause, qu’elle n’avait pas été autorisée à recevoir com-

151
PLATEAU CONTINENTAL (OP. DISS. JENNINGS) 151

munication des écritures déjà échangées entre les Parties. Mais l’article 62
ne requiert qu’une chose : c’est que l’intervenant éventuel « estime » qu'un
tel intérêt est pour lui « en cause ».

9. Contrairement cependant au cas de l’intervention faite sur la base de
Particle 63, c’est à la Cour elle-même de décider, et la Cour, pour ce faire,
doit manifestement exercer un pourvoir d'appréciation très large dans
l'appréciation des circonstances de l’espèce. Cela ne signifie pas que la
Cour ait sur ce point un pouvoir discrétionnaire absolu, tant s’en faut. Elle
doit seulement décider si les conditions de l’intervention prévues à l’ar-
ticle 62 sont remplies ou non — autrement dit, en l’espèce, s’il y avait pour
l'Italie des motifs suffisamment solides et convaincants d’« estime[r] »
avoir effectivement des intérêts d’ordre juridique «en cause» dans le
différend entre la Libye et Malte. Et c’est tout.

10. Point n’est besoin ici de reprendre et d’analyser toute la documen-
tation et argumentation que l'Italie a présentées sur la question de savoir
quels étaient ses intérêts juridiques susceptibles d’être en cause. Considé-
rant la situation géogaphique de l'Italie par rapport aux Parties princi-
pales, dans une mer étroite et resserrée, avec des zones communes de pla-
teau continental où, pour citer les termes de la Cour dans l'arrêt concer-
nant les affaires du Plateau continental de la mer du Nord, « il se trouve que
les prétentions de plusieurs Etats convergent, se rencontrent et s’entre-
croisent. » (C.I.J. Recueil 1969, par. 89), et considérant aussi les préten-
tions déjà publiquement formulées par Malte à l’appui de sa tentative
d'intervention en 1981, je ne vois pas comment on pourrait nier que
la requête de l'Italie satisfaisait aux conditions du paragraphe 1 de l’ar-
ticle 62.

11. Peut-être est-ce ici le lieu de se demander en quoi la position de
l'Italie différait de celle de Malte en 1981, lorsque ce pays s’est vu refuser
l'autorisation d'intervenir sur la base de Particle 62 dans l’affaire entre la
Libye et la Tunisie ? Une réponse à cette question serait sans doute que,
dans la mesure où la Cour peut librement apprécier les circonstances de
chaque espèce, elle doit exercer cette liberté, et que la façon dont elle s’y est
prise dans d’autres affaires importe peu. Mais il faut aussi noter qu’il y a
une distinction subtile, mais réelle, entre la présente requête et celle de
Malte, telle qu’elle avait été interprétée par la Cour. Dans son arrêt sur la re-
quête maltaise (C.I.J. Recueil 1981, p. 12, par 19), la Cour a dit en effet :

« L'intérêt d’ordre juridique invoqué par Malte ne se rattache à
aucun intérét juridique lui appartenant en propre qui serait directement
en cause dans la présente instance entre la Tunisie et la Libye, ou entre
Malte et l’un ou l’autre de ces Etats. Il concerne en réalité l’effet
qu’auraient éventuellement, sur une délimitation ultérieure du pla-
teau continental de Malte, des considérations que la Cour pourrait
formuler dans sa décision à propos de points en litige entre la Tunisie
et la Libye relativement à la délimitation de leurs plateaux continen-
taux. » (Les italiques sout de moi.)

Or il va de soi que, si la Cour avait raison de définir ainsi la requête de

152
PLATEAU CONTINENTAL (OP. DISS. JENNINGS) 152

Malte, c’est à juste titre qu’elle a conclu que cette requête ne répondait pas
aux conditions de l’article 62, qui sont précisément l'existence d’un « in-
térêt juridique … appartenant en propre » à l'Etat intervenant, et le fait que
cet intérêt soit « directement en cause » dans l’instance entre les parties
principales.

LES CONDITIONS POSÉES DANS LE RÈGLEMENT DE LA COUR

12. Tout ce que l’article 62 du Statut requiert de l'Etat demandant à
intervenir, c’est d'estimer que dans un différend un intérêt d’ordre juri-
dique est pour lui en cause. Mais l’article 81 du texte de 1978 du Règlement
ajoute à cela deux autres conditions, à savoir que soient indiqués :

« b) l’objet précis de l'intervention ;
c) toute base de compétence qui, selon l’Etat demandant à inter-
venir, existerait entre lui et les parties ».

Comme le Règlement ne peut accentuer ni modifier l'effet du Statut, il faut
supposer que ces deux indications ne sont requises que pour permettre à la
Cour de mieux juger si les conditions de l'intervention inscrites au Statut
sont remplies.

13. Je ne m’attarderai pas sur la condition énoncée à l'alinéa c). Elle ne
signifie pas qu’une base de compétence soit requise dans tous les cas — bien
au contraire. Et si elle est applicable, c’est seulement lorsque, et dans la
mesure où, l'Etat intervenant cherche à joindre une action différente à
Pinstance première.

14. Pour ce qui est de « l’objet précis de l'intervention », sans doute cette
clause a-t-elle pour but de permettre à la Cour de s’assurer que l’objet de
l'intervention est réellement la sauvegarde des droits juridiques en cause
dans le différend, et de constater jusqu’à quel point lintervention peut
répondre à d’autres motifs. Or personne n’a prétendu que la requête
italienne dans la présente espèce eût pour objet autre chose que la pro-
tection de ce que l'Italie estimait être pour elle un intérêt d’ordre juridique
en cause dans ce différend. Mais il y a autre chose dans cette clause de
« l’objet précis ». En effet la Cour doit considérer, outre l'existence d’in-
térêts du type mentionné à l’article 62, ce que l'Etat intervenant entend
demander à la Cour de faire à propos de ces intérêts. Si cet Etat est autorisé
à intervenir, de quelle façon par exemple demandera-t-il à la Cour de
modifier sa décision dans linstance principale ? Ou bien y a-t-il d’autres
moyens de demander à la Cour d’aider l'Etat intervenant ? Manifestement,
donc, ce genre d'indication peut contribuer à la décision de la Cour
d'admettre ou non l'intervention.

15. Avant cependant de passer à l’examen de ces questions, je rappel-
lerai brièvement l'argument avancé par les deux Parties principales selon
lequel if existerait une autre condition, qui ne serait mentionnée ni à
Particle 62 du Statut ni à l’article 81 du Règlement, et qui serait l'obligation
de l'Etat intervenant de prouver la réalité d’un différend entre lui et Pune
ou l’autre des parties principales, ou même les deux ; voire, lorsqu'il s’agit

153
PLATEAU CONTINENTAL (OP. DISS. JENNINGS) 153

d’une affaire de délimitation du plateau continental, de tentatives de
négociation pour aboutir à un accord. De toute évidence, il peut y avoir un
différend ou des différends réels, et il a pu y avoir des négociations
antérieures ; mais la question est de savoir si cela est indispensable pour
que la demande d’intervention soit valable.

16. A cette objection à la requête italienne, il suffirait de répondre qu'il
n’est pas permis de modifier de la sorte les effets du Statut de la Cour.
Exiger qu’il y ait un différend réel avec l’intervenant revient en effet à
exiger quelque chose qui n’est pas mentionné à l’article 62. Tout ce que cet
article requiert, c’est que l’intervenant ait un intérêt juridique, qui peut être
lié ou non à un différend réel, mais qui est pour lui en cause dans le
différend entre les parties originaires. Ce dernier différend est le seul qui
importe dans le cadre de Particle 62.

17. Mais, en outre, exiger qu'il existe déjà un différend entre linterve-
nant et l’une au moins des Parties, et que ce différend réel soit l’objet de
l’intervention, serait ôter la requête italienne de la catégorie des interven-
tions strictement limitées et la ranger dans la catégorie des différends
« greffés » sur l’affaire principale, pour lesquels un lien juridictionnel
serait sans nul doute exigé. Un différend réel aurait en effet ses dimensions
propres, et l’on peut même concevoir un différend qui, bien qu’étant mis en
cause par la décision de la Cour, serait beaucoup plus large que le différend
entre les parties à l'instance. Affirmer qu’un différend réel avec l’interve-
nant est une condition nécessaire de l’intervention reviendrait donc à
exiger un lien juridictionnel dans presque tous les cas, puisque ce différend
serait forcément autre que le différend entre les parties principales. Et cela
n’aiderait en rien la Cour à résoudre le dilemme où elle se trouve en
risquant de violer le principe du consentement en prenant une décision,
quelle qu’elle soit — problème qui trouve sa solution, au contraire, dans
l'intervention prise au sens que lui donne clairement l’article 62, et stric-
tement limitée à ce qui est mis en jeu par les parties dans le différend entre
elles.

18. Voyons maintenant les difficultés qu’il y aurait eu, d’après la Cour, à
restreindre de la sorte l'intervention demandée par l'Italie.

L'INTERVENTION DE L'ITALIE AURAIT-ELLE OBLIGE LA COUR
À SE PRONONCER SUR UN NOUVEAU DIFFÉREND ?

19. La Cour ne paraît pas trop préoccupée dans son arrêt par la question
de savoir si les intérêts italiens font déjà l’objet d’un différend réel. Par
contre elle semble redouter, si l’on peut dire, d’être obligée, en accédant à la
requête italienne, de se prononcer, sans le consentement des Parties prin-
cipales, sur un nouveau litige entre l’Italie et celles-ci, suscité ou non par
l'intervention elle-même. Comme il est dit au paragraphe 31 de l'arrêt :

« Il s’ensuit que, si l’Italie était admise à intervenir dans la présente

154
PLATEAU CONTINENTAL (OP. DISS. JENNINGS) 154

procédure en vue de poursuivre l’objet qu’elle-méme a dit vouloir
rechercher, la Cour serait appelée, pour donner effet à l’intervention, à
trancher un différend, ou un élément de différend, entre l'Italie et
Pune ou l’autre des Parties principales, ou les deux. »

Quand l'Italie demande que ses droits soient « sauvegardés », la Cour
craint que cela ne l’amène inévitablement à statuer sur la validité de ces
droits (par. 32) ; et si l’une des Parties principales niait l’existence de ces
droits, il en résulterait un nouveau litige, sur lequel la Cour estime qu’elle
ne pourrait se prononcer sans le consentement des Parties. On dirait
presque que la Cour se voit entraînée sur une voie qu’elle sait devoir éviter,
tout en n’étant pas sûre d’être capable de l’éviter. Pour ne pas passer ainsi,
inexorablement, de la sauvegarde des droits invoqués à la résolution d’un
nouveau litige, la Cour ne trouve d’autre planche de salut que de ne pas
même faire le premier pas dans cette direction. Mais, si ce raisonnement est
correct, il devient évidemment impossible ou presque qu’une tierce partie
réussisse jamais à sauvegarder ses droits par une intervention faite sur la
base de l’article 62, sauf si les parties principales donnent à un moment ou à
un autre leur consentement à cette intervention. En effet, si l'intervention
faite sur la base de l’article 62 (mais non pas, apparemment, sur la base de
l’article 63) est inadmissible lorsqu'elle risque de faire apparaître un dif-
férend entre l’intervenant et les parties, on voit mal dans quels cas une
requête introduite en vertu de ce texte pourrait aboutir, si ce n’est lorsque
les parties principales sont disposées en fait à accueillir l'intervention.

20. Cette conclusion de la Cour ne l’aide d’ailleurs pas à sortir de
l'impasse — fort gênante, comme cela transparaît dans de nombreux pas-
sages de l’arrêt — où elle se trouve nécessairement quand les parties à une
instance lui demandent de statuer sur une question de nature à mettre en
cause les droits d’une tierce partie. Et elle ne la dégage en rien du dilemme
que crée précisément la règle qui veut qu’elle ne puisse se prononcer sur un
différend sans le consentement de tous les Etats directement intéressés. En
réalité, l'unique solution au problème, si la Cour veut se prononcer, est une
intervention de l'Etat tiers strictement limitée aux questions déjà portées
devant la Cour — en l’espèce, par le compromis conclu entre les Parties ; la
seule autre attitude possible consistant à refuser purement et simplement
de se prononcer. (L’idée d’une décision de caractère « relatif », appuyée sur
Particle 59, sera discutée plus loin.)

21. Cependant la Cour, en refusant de statuer sur ces aspects de la
délimitation, se déroberait à la tâche même qui lui incombe en vertu du
compromis. II est en effet indispensable, pour toute délimitation du pla-
teau continental, de considérer toutes les circonstances pertinentes, et l’on
imagine difficilement une circonstance plus pertinente que les droits juri-
diques d’un Etat situé dans le voisinage géographique immédiat des par-
-ties. De plus, quand l’objet final de l'opération est le tracé d’une ligne, il est
à craindre qu'un manque de précision quant à l'emplacement du point de
départ et du point d’arrivée de cette ligne ne soit un grave défaut.

22. Prenons, comme exemple pratique du problème auquel se heurte la

155
PLATEAU CONTINENTAL (OP. DISS. JENNINGS) 155

Cour, l'hypothèse avancée en audience (voir aussi paragraphe 39 de l'arrêt)
où l’une des extrémités de la ligne de délimitation serait un point triple, à la
jonction des plateaux continentaux des Parties principales et de l'Italie.
Penser, comme la Cour semble le faire, que la détermination d’un tel point
triple résulte essentiellement de la résolution de litiges distincts, revient à
admettre que emplacement correct d’une délimitation de plateau conti-
nental peut être déterminé par un tribunal à l'issue d’une sorte de com-
promis entre les différentes revendications. Or une telle hypothèse est
certainement contraire aux principes. Les délimitations de plateau conti-
nental sont déterminées en vertu du droit applicable, compte tenu de
toutes les circonstances pertinentes. Mais l’étendue des revendications des
parties n’est pas une circonstance pertinente. Les droits sur le plateau
continental appartiennent à tel ou tel Etat, qu’ils soient ou non revendi-
qués. Les revendications sont donc dénuées de pertinence, si ce n’est dans
la mesure où elles peuvent être justifiées devant la Cour sur la base du droit
applicable. Si l'emplacement correct en droit d’un point de la ligne déli-
mitant le plateau continental entre la Libye et Malte se trouve être un point
triple, situé à la jonction du plateau continental italien, cet emplacement ne
changera pas selon que l’Italie aura ou non été admise à intervenir dans
l'affaire. Le compromis suffit à soumettre à la Cour la question tout entière
de l'emplacement de ce point, et les arguments de l'Italie concernant
l'étendue de ses propres intérêts, tels qu’ils sont déjà en jeu à cet égard,
n’élargissaient pas le problème : ils pouvaient seulement contribuer à
l’éclairer.

23. Sil ne s’agit pas ici du genre de situations où l’article 62 rend
possible l’intervention d’un Etat tiers dont les intérêts sont en cause, il est
difficile de voir dans quel cas cette possibilité pourra jouer. Les questions
que l'Italie aurait eu le droit de porter devant la Cour dans une intervention
faite sur la base de l’article 62 n’auraient été que d’autres aspects des
questions déjà soulevées dans le compromis entre les Parties. La Cour,
citant (par. 40) le passage de l’arrêt sur l'affaire de ’} Or monétaire pris à
Rome en 1943 (C.IJ. Recueil 1954, p. 32) où il est dit que les intérêts
juridiques de l'Etat tiers « seraient non seulement touchés par une déci-
sion, mais constitueraient l’objet même de ladite décision », ajoute : « ce
qui n’est pas le cas ici ». Or, il me semble précisément que les intérêts de
l'Italie constituent en l’espèce une partie de l’objet de la décision, et que
c’est ce qu’illustre très exactement la question du point triple de délimi-
tation.

LA QUESTION DE LA COMPÉTENCE

24. Tl convient de se demander maintenant si la Cour est compétente
pour connaître d’une intervention aussi strictement limitée. A cet égard, il
n’est pas douteux que l’article 62 lui-même donne à la Cour la compétence
incidente nécessaire pour se prononcer sur toutes les questions de procé-
dure relatives à une intervention. De plus, et en supposant toujours que

156
PLATEAU CONTINENTAL (OP. DISS. JENNINGS) 156

l'intervention ne concerne que des questions qui « seraient non seulement
touché{e]s par une décision, mais constitueraient l’objet même de ladite
décision », il semble que la compétence de la Cour pour se prononcer sur
les questions de fond qui répondent à ces conditions ne fasse pas de
difficulté. L'affaire de l’Or monétaire montre d’ailleurs que, si les droits
d’un Etat tiers sont directement mis en jeu par les questions mêmes qui ont
été portées devant la Cour par les parties, ce n’est pas quand l’Etat tiers
intervient que se pose le problème de la compétence : c’est quand il n’in-
tervient pas. Et c’est apparemment ce que pense la Cour elle-même, comme
en témoigne son désir de se convaincre que l'intervention demandée par
l'Italie aurait en quelque sorte résisté aux efforts pour la confiner dans une
sphère aussi strictement limitée. De ce que dit la Cour à ce sujet, il résuite
logiquement que, si l’intervention avait pu être ainsi limitée, il n’y aurait
pas eu de problème de compétence, et le consentement des Parties n’aurait
pas été nécessaire.

25. Il est instructif à ce propos de considérer l'intervention faite sur la
base de l’article 63 du Statut. Comme on le sait, l’article 63 reconnaît un
droit d’intervention, sans que la permission de la Cour soit requise, à tous
les Etats parties à une convention dont l'interprétation est en jeu. Cet
article a été invoqué deux fois : dans le cas du Vapeur Wimbledon, en 1922
(CPJ.L série C n° 3, vol. L p. 118-122), où, il est vrai, les parties n’avaient
pas élevé d’objection contre l’intervention ; et dans l’affaire Haya de la
Torre (CL.J. Recueil 1951, p. 76-77), où la Cour a admis une intervention
sur la base de l’article 63, bien qu’une des parties eût objecté à l’interven-
tion et eût soutenu qu’elle était irrecevable. C’est dans cette dernière affaire
que l’on trouve l’important énoncé suivant, où la Cour apparemment ne
songeait pas seulement à l’intervention faite sur la base de Particle 63 :

« toute intervention est un incident de procédure ; par conséquent,
une déclaration déposée 4 fin d'intervention ne revêt, en droit, ce
caractère que si elle a réellement trait à ce qui est l’objet de l’instance
en cours ».

Cela montre bien que ce que j’appelle une intervention strictement limitée
est en fait le seul genre d’intervention prévu dans le Statut. Et la Cour
ajoutait plus loin (p. 77) cette intéressante conclusion :

« le seul point qu’il importe de vérifier est de savoir si l'intervention du
Gouvernement de Cuba a bien pour objet l'interprétation de la con-
vention de La Havane relativement à l'obligation qui incomberait à la
Colombie de remettre le réfugié aux autorités péruviennes ».

26. La comparaison entre les situations qui justifient l’intervention au
titre de ces deux articles complémentaires est significative. Pour un Etat
partie à une convention dont l’interprétation est mise en jeu dans une
affaire, l’« intérêt d’ordre juridique ... en cause » est tellement manifeste
que le droit d'intervenir lui est reconnu par le Statut lui-même, sans
décision spéciale de la Cour. Mais, cela mis à part, ces deux articles sont

157
PLATEAU CONTINENTAL (OP. DISS. JENNINGS) 157

rigoureusement parallèles. Or on n’a jamais prétendu qu’une intervention
faite sur la base de l’article 63 nécessitait le consentement des parties à
l'instance ; d’ailleurs, dans laffaire Haya de la Torre, l’une des parties
s'était opposée à l’intervention. De plus, l’article 63 envisage clairement
que l’intervenant présentera des conclusions visant la teneur de l'arrêt dans
l'affaire principale dont la Cour est déjà saisie, puisqu'il y est dit que
« l'interprétation contenue dans la sentence est également obligatoire à son
égard ». Et l'Italie, comme on le sait, s'était dite prête à prendre un
engagement analogue si elle était autorisée à intervenir sur la base de
l'article 62. L'arrêt de la Cour ne traite pas de l’article 63 ; mais les motifs
invoqués pour rejeter la requête italienne semblent mal cadrer avec le droit
d'intervention prévu dans cette disposition, et avec le fait que dans l’affaire
Haya de la Torre la Cour n’avait vu aucune objection à ce qu’une telle
intervention fût reçue malgré l'opposition d’une des parties.

L'ARTICLE 59 DU STATUT

27. La Cour, tout en rejetant la demande d’intervention de l'Italie,
reconnaît qu’elle « ne saurait entièrement écarter la question de l'intérêt
juridique de l'Italie ainsi que d’autres Etats de la région méditerranéenne »
(par. 41). Pour résoudre ce problème, elle se fonde en premier lieu sur
Particle 59 du Statut, en déclarant (par. 42) que les droits de l’Italie seront
sauvegardés, sans qu’une intervention soit nécessaire, par le jeu de cette
disposition. On a même soutenu en plaidoirie qu’un arrêt de la Cour était
res inter alios acta pour tout Etat tiers (voir paragraphe 26 de l’arrêt). C’est
là une thèse sur laquelle il y a beaucoup à dire, car l’article 59 est un élément
important du Statut, et il importe qu’il soit considéré dans sa juste per-
pective.

La Cour, parlant de l’article 59, commence par citer la Cour permanente
de Justice internationale, qui avait affirmé (série À n° 13, p. 21) que «le
but de l’article 59 est seulement d’éviter que des principes juridiques admis
par la Cour dans une affaire déterminée soient obligatoires pour d’autres
Etats ou d’autres litiges » (voir paragraphe 42 de l’arrêt). Cela revient à dire
simplement que les principes qui inspirent la décision de la Cour dans un
arrêt ne sont pas obligatoires au sens où ils pourraient l’être dans certains
régimes de common law, en vertu d’un système plus ou moins rigide de
précédents judiciaires. Mais il suffit d’étudier tant soit peu la jurisprudence
de la Cour pour constater que l’article 59 n’exclut en aucune façon l’au-
torité du précédent. L’idée que Particle 59 protège les intérêts des Etats
tiers, du moins dans ce sens, est donc illusoire.

On peut également considérer que l’application de l’article 59 vaut aussi
— comme c’est manifestement le cas — et surtout pour le dispositif de
larrêt ; et il est vrai que les droits et obligations particuliers créés par le
dispositif visent les parties à l’instance, et elles seulement, et seulement
pour ce qui concerne l'affaire jugée. Dans ce sens très particulier et pure-
ment juridique, l'Italie sera certes protégée, et c’est là une protection
importante, que l’on ne saurait mettre en doute.

158
PLATEAU CONTINENTAL (OP. DISS. JENNINGS) 158

28. Il serait néanmoins imprudent, même sur le plan strict des principes
juridiques, de supposer que les effets d’un arrêt sont parfaitement limités
par les dispositions de l’articie 59. En effet, tous les Etats parties au Statut
de la Cour ont l'obligation générale de respecter les arrêts de celle-ci. Or
l'arrêt à venir dans l'affaire Libye/ Malte aura pour objet même, selon les
termes du compromis, les principes et règles de droit international qui sont
applicables à la délimitation de « la zone du plateau continental relevant
de la République de Malte et de la zone du plateau continental relevant de
la République arabe libyenne », ainsi que les modalités d’application pra-
tique de ces principes et régles 4 la délimitation de ces « zones » par voie
d’accord. Dans ces conditions, opinion publique aura-t-elle tort de pen-
ser, comme elle le fera sans doute, que c’est précisément sur cela que la
Cour se sera prononcée ?

29. De plus, les termes mêmes du compromis en l’espèce font courir un
autre risque à l'Italie, car il ne faut pas oublier que l’arrêt sera rendu en vue
d’un accord bilatéral de délimitation entre la Libye et Malte. Si donc il en
résulte un accord qui empiète sur le plateau continental de l'Italie, et qui
pourtant jouisse apparemment de toute l’autorité d’un arrêt de la Cour,
celle-ci peut-elle croire qu’il suffira à l'Italie d’invoquer l’article 59 pour
trouver un recours adéquat ? Et le danger sera encore plus considérable si
la Cour, soucieuse de ne pas paraître porter atteinte aux intérêts de l’Italie,
évite de définir trop précisément les zones en cause, ou se contente d’un
prononcé très général sur les principes, règles et méthodes applicables ; en
effet, l'accord bilatéral futur, quelle qu’en soit la portée ou la précision,
passera néanmoins pour un prolongement de l’arrêt de la Cour. Dans ces
conditions, parler de l’article 59 comme d’un moyen de protection suffi-
sant pour l'Italie paraît friser l'ironie.

30. Par ailleurs, donner à l’article 59 la très large interprétation que la
Cour semble retenir — et qui ferait de chacune de ses décisions quelque
chose d’analogue à un accord bilatéral, res inter alios acta pour les Etats
tiers — n’aurait-il pas pour effet d’interdire dorénavant à la Cour tout
prononcé utile et concret sur les questions de souveraineté et de droits
souverains (ces derniers étant l’objet même de la présente espèce) ? Parler
de « droits souverains » opposables à une autre partie seulement ressemble
fort, en effet, à une contradiction dans les termes. Et une décision « rela-
tive » sur les droits afférents au plateau continental paraitrait particulè-
rement étrange, émanant d’une Cour qui a fait du « non-empiétement »
Pun des principes directeurs du droit applicable (CI. Recueil 1969,
par. 101 C 1) et, qui plus est, s’est ainsi prononcée à propos d’une déli-
mitation par voie d'accord.

31. C’est du reste ce que semble admettre le passage de l’arrêt (par. 43)
où on peutlire qu’« il ne fait pas de doute que, dans son arrêt futur, la Cour
tiendra compte, comme d’un fait, de l'existence d’autres Etats ayant des
prétentions dans la région » ; après quoi la Cour cite un extrait de l’arrêt en
l'affaire du Statut juridique du Groënland oriental, où il était dit qu’une

« circonstance dont doit tenir compte tout tribunal ayant à trancher

159
PLATEAU CONTINENTAL (OP. DISS. JENNINGS) 159

une question de souveraineté sur un territoire particulier est la mesure
dans laquelle la souveraineté est également revendiquée par une autre
Puissance » (C.PJ.I. série A/B n° 53, p. 46).

Cependant il est curieux de constater qu’immédiatement après cette cita-
tion, dans le même paragraphe, la Cour affirme que son arrêt « sera
exprimé sans préjudice des droits et titres d'Etats tiers » — sans d’ailleurs
parvenir apparemment à décider si elle tiendra effectivement compte de
l'existence d’autres Etats ayant des prétentions dans la région, ou si elle se
prononcera seulement de façon relative et uniquement sur les prétentions
de la Libye et de Malte, comme s’il n’y avait pas d’autres prétentions en
jeu. La Cour semble ainsi attirée tantôt par une façon d’aborder le pro-
blème, et tantôt par une autre, ce qui est symptomatique du dilemme que
l'intervention limitée sur la base de l’article 62 a précisément pour objet
d’écarter.

32. Quoi qu'il en soit, une décision portant « uniquement sur les pré-
tentions rivales de la Libye et de Malte » est une façon inusitée de con-
cevoir des « droits souverains », et il est particulièrement curieux de cons-
tater ce bilatéralisme velléitaire alors qu’il s’agit de droits sur le plateau
continental, dont la Cour a déjà dit qu’ils « existent ipso facto et ab initio en
vertu de la souveraineté de l’Etat sur [son] territoire » et qu’« il y a là un
droit inhérent » (C.Z.J. Recueil 1969, p. 22).

33. Des considérations très semblables s’appliquent à Pidée d’intro-
duire dans l’arrêt une réserve protégeant sous une forme ou sous une autre
les intérêts italiens. Une réserve doit être authentique, pour n’être pas
fallacieuse. Si l’arrêt ne tient pas dûment compte des droits des Etats tiers
pertinents pour la résolution du litige, il faut, pour qu’une telle réserve
suffise, qu’elle soit autre chose qu’une simple clause conditionnelle : il faut
qu’elle limite effectivement la portée de l’arrêt. I] faut qu’elle montre
clairement que la décision est partiellement hypothétique, et fondée sur la
prémisse — inexacte — que seules les prétentions des Parties à l’affaire sont
en jeu. Et je n’ai pas à souligner qu’une telle ligne de conduite risque fort
d'entraîner la Cour dans une suite d’arrêts contradictoires et inconci-
liables sur le même espace marin.

34. Outre les périls, lacunes et imperfections qui résultent du recours à
Particle 59 pour introduire un bilatéralisme ou un relativisme déplacés
dans les arrêts de la Cour concernant des « droits souverains », l'argument
qui voudrait que l'Italie soit suffisamment protégée par l’article 59 est
réfuté tout simplement par le fait que l’article 62 fait partie du Statut de la
Cour, tout comme l’article 59, et qu’il fournit une solution raisonnable — et
parfaitement conforme aux principes — du problème précis devant lequel
la Cour était placée en l’espèce. Si un Etat désireux d’intervenir a réelle-
ment des droits qui sont « pour lui en cause », il n’est donc pas possible de
dire que ces droits sont malgré tout hors cause grâce à l’article 59. L’ar-
ticle 59, après tout, s’applique à toutes les affaires dont la Cour est saisie,
sans exception. S’il a pour effet que les droits des Etats tiers ne peuvent
jamais étre mis en cause dans un arrét, ces droits des Etats tiers ne peuvent

160
PLATEAU CONTINENTAL (OP. DISS. JENNINGS) 160

pas davantage être mis en cause au sens de l’article 62. Or l'interprétation
d’un article du Statut qui priverait de toute signification un autre article du
même chapitre du Statut ne saurait être valable.

(Signé) R. Y. JENNINGS.

161
